DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blom et al. (“Blom” US 20160206842).
Regarding claims 1-7, Blom discloses a method for performing a surgical procedure, the method comprising:
(claim 1) inserting a needle top of a surgical instrument into a tissue of a patient ([0115]);
advancing the needle tip through the tissue ([0122]);
monitoring an indicator of the surgical instrument while advancing the needle tip through the tissue ([0122]; “indicates to the user”); and
maintaining a position of the surgical instrument in response to the indicator indicating the needle top has entered a target lumen of the patient ([0010]);
(claim 2) wherein the surgical instrument is operable to automatically retract the needle tip when the needle tip has entered the target lumen of the patient ([0129]);
claim 3) wherein the surgical instrument includes a control circuit operable to measure a change in electrical resistance to determine when the needle tip has entered the target lumen of the patient and to activate the indicator to indicate the needle top has entered the target lumen of the patient ([0121-0122]);
(claim 4) wherein the surgical instrument includes a control circuit operable to measure a change in one or more electrical properties to determine when the needle tip has entered the target lumen of the patient and to activate the indicator to indicate the needle tip has entered the target lumen of the patient ([0121-0122]);
(claim 5) wherein the control circuit is operable to apply an electrical charge to a plate positioned at the needle tip (240);
(claim 6) wherein the target lumen is devoid of liquid and of tissue ([0122]; “trachea”); and
(claim 7) wherein a liquid is present in the target lumen ([0122]; “spinal column”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Dalal et al. (“Dalal” US 20140171792).
Regarding claims 11 and 12, Blom discloses a method for performing a surgical procedure, the method comprising:
(claim 11) energizing the indicator of a surgical instrument to provide a first indication to a user when a needle tip is engaged with a portion of tissue of a patient ([0121-0122]; light 230 being “on”); and
a second indication different from the first indication in response to the needle tip exiting the portion of the tissue ([0121-0122]; the second indication being the light turning “off”); and
(claim 12) further comprising automatically retracting the needle tip in response to the needle tip exiting the portion of tissue ([0129]);
but Blom fails to disclose (claim 11) wherein the second indication is made by energizing the indicator.
However, Dalal discloses a method of moving a device through tissue to a target position, the method using a red/green two color indicator, thus energizing the indicator in a first state (red when maneuvering through the tissue to the target position) and energizing the indicator to provide a second indication in a second state (green when reaching the target position; [0037]).
It would have been obvious to one having ordinary skill in the art to swap first and second indications being an energized red/green two color indicator as taught by Dalal for an on/off indicator taught by Blom because both are basic light indicators for tracking the positioning of a surgical tool in the body.  Therefore, swapping a red/green two color indicator for an on/off indicator would have been a simple substitution of one known light indicator for another known light indicator to yield the predictable result of allowing the user to know the location of the tip within the body relative the target position.

Regarding claims 13 and 14, Blom in view of Dalal disclose the method of claim 11,
(claim 13) wherein energizing the indicator to provide the second indication different from the first indication in response to the needle tip exiting the portion of tissue comprises energizing the indicator when the needle tip has entered a target lumen of the patient (Blom [0121-0122], except instead of the light 230 going from “on” to “off”, the light 230 is red and changes to green upon the needle tip exiting into the target lumen); and
(claim 14) wherein energizing the indicator to provide the second indication different from the first indication in response to the needle tip exiting the portion of tissue comprises energizing the indicator when the needle tip has entered another portion of the patient (Blom [0121-0122], except instead of the light 230 going from “on” to “off”, the light 230 is red and changes to green upon the needle tip exiting into the target lumen).
Allowable Subject Matter
Claims 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, the energizing of the indicator in the first state occurs when an electrical resistance value is below a predetermined value, the first state corresponding to the needle tip being in the tissue of the patient; and energizing of the indicator in the second state occurs when the electrical resistance value is greater than a predetermined value, the second state corresponding to the needle tip being in the lumen of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771